                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION

UNITED STATES OF AMERICA                )
                                        )   NO. CR419-69
          v.                            )
                                        )
GILBERT BASALDUA                        )
JUAN MARTINEZ, and                      )
JOSEPH PASCUA                           )

                                     ORDER

      This matter comes before the Court on the Government's request for a

correction of a clerical error on the Superseding Indictment (Dkt. No. 132). The

Court, having read and considered the Government's motion and the balance of the

record, hereby GRANTS the Government's motion.

      x   It is so ORDERED that paragraph 31 of the Superseding Indictment (Dkt.

          No. 132), shall be changed from reading “Counts Two and Three” to “Counts

          One and Two.”

      So ORDERED this WK day of November 2019.



                                      ____________________________________
                                       ___
                                        _ ________________________
                                                                _ ___
                                      &+5,6723+(5/5$<
                                      &+5,
                                         5 67
                                           6 23
                                              23+(+ 5/5$< <
                                      US0$*,675$7(-8'*(
                                      US 0$*,675$7( -8'*(
                                      SOUTHERN DISTRICT OF GEORGIA
